DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “determining an attentiveness level associated with a first user during a learning session”. Examples in the specification are detailed in ¶ [0012], [0021], [0022], and [0042] denoting the use of brain monitoring and sensors to make such attentiveness determinations, however a description of the algorithm and .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-12, 16-19, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 







Claims 2, 9, and 16, recite the limitation "wherein the … comprises one or more of times, one or more durations, and one or more topics". It is currently unclear whether claim requires (1) the inattentiveness information to include all of time, duration, and topic information or (2) the inattentiveness information only includes one of times, one or more durations, and topics. Accordingly, the Examiner is unable to determine the meets and bounds of the claims. For the purposes of examination, interpretation (2) is taken. Clarification and correction is required.
Claims 3, 10, and 17
Claims 4, 5, 11, 12, 18, and 19, recite the limitation "the user" in line 2 (w.r.t claim 4). There is insufficient antecedent basis for this claim limitation. The claim should be revised to read “the first user” for consistency.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 recites an abstract idea of an observer monitoring a student’s attentiveness during teaching which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method for improving learning sessions wherein an observer watches a student as they consume learning material to monitor their attentiveness and improve the learning lesson, the method comprising:
determining an attentiveness level associated with a first user during a learning session wherein an observer watches a student and determines their attentiveness while watching a lesson/lecture/media; 
determining one or more drops in the attentiveness level during the learning session wherein the observer determines when the student stops paying attention during the lesson; 
tracking inattentiveness information associated with the one or more drops in the attentiveness level wherein the observer tracks how long the student stops paying attention, the duration, and the topics the student loses attention on; 
performing one or more corrective actions in response to the one or more drops in the attentiveness level based at least in part on the inattentiveness wherein the observer encourages the user to keep paying attention when they lose interest for a period of time.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction between a student and observer/parent, and (2) the mental process a parent/observer takes to ensure that a child is focusing on learning content. That is, other than reciting a “computer-implemented” method, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computer program product/medium and a processor perform the claimed method steps. The processor and computer readable medium are recited at a high-level of generality (e.g., a generic computer performing the abstract idea) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to monitor a learning session, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 1, which has explicit, additional limitations when compared to claims 8 and15, merely recites "a system comprising at least one processor and a computer readable  storage medium having program instructions embodied therewith” which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed determination of attentiveness levels step is not claims as being performed by any specific pieces of technology in the claim and the specification’s reliance of brain waves and sensors is admitted as conventional by applicant as is needed for sufficient written description support.  Furthermore, to the extent to which the processor performs the data comparison and reports generation steps is deemed conventional as per Ameranth, Bancorp Services v. Sun Life and Officially Noted by the Examiner. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-7 simply further exemplify aspects of the abstract method for learner assessment management and mental processes performed therein. Usage of active/passive modes is Officially Noted as conventional as described herein. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (US Pat. 10,706,732 B1).
In re Claim 1, Hall discloses: a system (at least at client device (102) which is utilized by a user in conjunction with brainwave sensors (100) to track a user’s attentive state while the consume educational content. Wherein Figure 4 educational prompts are provided to the user upon detecting they have lost their attentive state while consuming the educational content. Wherein Table 1, various adaptations/interventions are provided. Wherein Figures 9 and 11 various reports are provided by tracking a student and a group of students as they consume content. See 1:53-2:14, Col. 3 for the brain wave device, Col. 8 for adaptations based on attention, 13:42-61 for attention interventions, and 14:30-47 and 14:58-15:10 for feedback reports) comprising: 
	at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations (at least at Figure 1-3, wherein the client device in conduction with the supporting server structures performs the steps of monitoring a user’s attentiveness level and providing corrective. See 10:19-13:41) comprising: 
	determining an attentiveness level associated with a first user during a learning session (at least at Col. 3, wherein the brainwave sensor (100) is utilized by the system to determine their attentiveness level as shown in Figure 9 and Table 1 in Col. 4); 
	determining one or more drops in the attentiveness level during the learning session (at least at Col. 3-4, wherein drops in attentiveness level is tracked during a lesson as seen in Figure 9, among others); 
	tracking inattentiveness information associated with the one or more drops in the attentiveness level (at least wherein 3-4, the system tracks the times and severity of when drops in attentiveness occur as in Figure 9, and wherein the detection of consecutive measurements spaced by an interval of time at low attentiveness values triggers corrective action. See also Figure 11 the Table in Col. 5, 12:65-68, etc., wherein attributes associated with topics the user is studying is also tracked by the system for corrective action); 
	performing one or more corrective actions in response to the one or more drops in the attentiveness level based at least in part on the inattentiveness information (at least at the Table in Col. 4 and Figure 4 and 6-8, wherein corrective actions are provided to the user based upon detecting 
In re Claim 2, Hall as applied to claim 1 discloses the claimed invention as shown above. Hall further discloses: wherein the inattentiveness information associated with the one or more drops in the attentiveness level comprises one or more of times, one or more durations, and one or more topics (at least at Col. 3-4, wherein the system records when the user has had an attention at a low state for a particular duration and provides corrective action according. Wherein the times and topics of low attention as also measured and used for feedback as in Figure 9 and 11, among others).
In re Claim 4, Hall as applied to claim 1 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising alerting the user to the one or more drops in the attentiveness level (at least at Col. 3-4 and Figure 4 wherein the system provides alerts to the user when their attention has dropped).
In re Claim 5, Hall as applied to claim 1 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising: generating one or more suggested actions to the user; and P201804405US01/IBM193Page 14 of 18providing the one or more suggested actions to the user (at least at Col. 3-4 and Figure 4 wherein the system provides recommendations to the user for suggested actions for the user to select based upon detecting a decrease in their attention).
In re Claim 7, Hall as applied to claim 1 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising generating a report that includes one or more suggestions for improving attentiveness levels (at least at Figure 11 and 14:57-15:10, wherein a user may click on the bars in the report (1103) and receive recommendations on how to adjust the attributes (1102) to improve the user’s attention levels).
In re Claim 8, Hall discloses: a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to perform operations (at least at client device (102) which is utilized by a user in conjunction with brainwave sensors (100) to track a user’s attentive state while the consume educational content. Wherein Figure 4 educational prompts are provided to the user upon detecting they have lost their attentive state while consuming the educational content. Wherein comprising: 
	determining an attentiveness level associated with a first user during a learning session (at least at Col. 3, wherein the brainwave sensor (100) is utilized by the system to determine their attentiveness level as shown in Figure 9 and Table 1 in Col. 4); 
	determining one or more drops in the attentiveness level during the learning session (at least at Col. 3-4, wherein drops in attentiveness level is tracked during a lesson as seen in Figure 9, among others); 
	tracking inattentiveness information associated with the one or more drops in the attentiveness level (at least wherein 3-4, the system tracks the times and severity of when drops in attentiveness occur as in Figure 9, and wherein the detection of consecutive measurements spaced by an interval of time at low attentiveness values triggers corrective action. See also Figure 11 the Table in Col. 5, 12:65-68, etc., wherein attributes associated with topics the user is studying is also tracked by the system for corrective action); 
	performing one or more corrective actions in response to the one or more drops in the attentiveness level based at least in part on the inattentiveness information (at least at the Table in Col. 4 and Figure 4 and 6-8, wherein corrective actions are provided to the user based upon detecting consecutive low attentiveness levels, representing an interval of time at a low attentive level, and/or attention drops of a certain magnitude). 
In re Claim 9, Hall as applied to claim 8 discloses the claimed invention as shown above. Hall further discloses: wherein the inattentiveness information associated with the one or more drops in the attentiveness level comprises one or more of times, one or more durations, and one or more topics (at least at Col. 3-4, wherein the system records when the user has had an attention at a low state for a 
In re Claim 11, Hall as applied to claim 8 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising alerting the user to the one or more drops in the attentiveness level (at least at Col. 3-4 and Figure 4 wherein the system provides alerts to the user when their attention has dropped).
In re Claim 12, Hall as applied to claim 8 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising: generating one or more suggested actions to the user; and P201804405US01/IBM193Page 14 of 18providing the one or more suggested actions to the user (at least at Col. 3-4 and Figure 4 wherein the system provides recommendations to the user for suggested actions for the user to select based upon detecting a decrease in their attention).
In re Claim 14, Hall as applied to claim 8 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising generating a report that includes one or more suggestions for improving attentiveness levels (at least at Figure 11 and 14:57-15:10, wherein a user may click on the bars in the report (1103) and receive recommendations on how to adjust the attributes (1102) to improve the user’s attention levels).
In re Claim 15, Hall discloses: a computer-implemented method for improving learning sessions (at least at client device (102) which is utilized by a user in conjunction with brainwave sensors (100) to track a user’s attentive state while the consume educational content. Wherein Figure 4 educational prompts are provided to the user upon detecting they have lost their attentive state while consuming the educational content. Wherein Table 1, various adaptations/interventions are provided. Wherein Figures 9 and 11 various reports are provided by tracking a student and a group of students as they consume content. See 1:53-2:14, Col. 3 for the brain wave device, Col. 8 for adaptations based on attention, 13:42-61 for attention interventions, and 14:30-47 and 14:58-15:10 for feedback reports. At least at Figure 1-3, wherein the client device in conduction with the supporting server structures performs the steps of monitoring a user’s attentiveness level and providing corrective. See 10:19-13:41), the method comprising: 
	determining an attentiveness level associated with a first user during a learning session (at least at Col. 3, wherein the brainwave sensor (100) is utilized by the system to determine their attentiveness level as shown in Figure 9 and Table 1 in Col. 4); 
	determining one or more drops in the attentiveness level during the learning session (at least at Col. 3-4, wherein drops in attentiveness level is tracked during a lesson as seen in Figure 9, among others); 
	tracking inattentiveness information associated with the one or more drops in the attentiveness level (at least wherein 3-4, the system tracks the times and severity of when drops in attentiveness occur as in Figure 9, and wherein the detection of consecutive measurements spaced by an interval of time at low attentiveness values triggers corrective action. See also Figure 11 the Table in Col. 5, 12:65-68, etc., wherein attributes associated with topics the user is studying is also tracked by the system for corrective action); 
	performing one or more corrective actions in response to the one or more drops in the attentiveness level based at least in part on the inattentiveness information (at least at the Table in Col. 4 and Figure 4 and 6-8, wherein corrective actions are provided to the user based upon detecting consecutive low attentiveness levels, representing an interval of time at a low attentive level, and/or attention drops of a certain magnitude). 
In re Claim 16, Hall as applied to claim 15 discloses the claimed invention as shown above. Hall further discloses: wherein the inattentiveness information associated with the one or more drops in the attentiveness level comprises one or more of times, one or more durations, and one or more topics (at least at Col. 3-4, wherein the system records when the user has had an attention at a low state for a particular duration and provides corrective action according. Wherein the times and topics of low attention as also measured and used for feedback as in Figure 9 and 11, among others).
In re Claim 18, Hall as applied to claim 15 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising alerting the user to the one or more drops in the attentiveness level 
In re Claim 19, Hall as applied to claim 15 discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising: generating one or more suggested actions to the user; and P201804405US01/IBM193Page 14 of 18providing the one or more suggested actions to the user (at least at Col. 3-4 and Figure 4 wherein the system provides recommendations to the user for suggested actions for the user to select based upon detecting a decrease in their attention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1, 8, and 15, respectively.
In re Claim 3, 10, and 17, Hall as applied to claims 1, 8, and 15, respectively, discloses the claimed invention as shown above. Hall further discloses: […], performing one or more corrective actions in response to the one or more drops in the attentiveness level […] (at least at the Table in Col. 4 and Figure 4 and 6-8, wherein corrective actions are provided to the user based upon detecting consecutive low attentiveness levels, representing an interval of time at a low attentive level, and/or attention drops of a certain magnitude). 
	Hall is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of providing an active and a passive mode wherein corrective actions are provided when an active mode is enabled were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hall by incorporating an active and passive feedback mode, to obtain predictable results of enabling control over whether real time corrective feedback is provided to the user for the benefit of enabling greater control and learner autonomy within the system.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1, 8, and 15, respectively in view of Hiraide et al. (US Pub. 2019/0371189 A1).
In re Claim 6, 13, and 20, Hall as applied to claims 1, 8, and 15, respectively, discloses the claimed invention as shown above. Hall further discloses: wherein the at least one processor further performs operations comprising: […] generating a report that includes the inattentiveness information (at least at Figure 9, wherein the inattentiveness information times are displayed for review). 
	Hall is arguably silent on aggregating the inattentiveness information, but Hiraide et al. teaches: [an educational engagement measurements system comprising], aggregating the inattentiveness information associated with the one or more drops in the attentiveness level associated with a plurality of users (at least at Figure 11 and 11, wherein average engagement levels and times are displayed indicating when an average attention of classroom users crossed particular thresholds. See also [0015], [0039], [0077], [0114], [0127]-[0137], etc.). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hall to aggregate inattentiveness information for a plurality of users, as taught by Hiraide et al., for the purpose of informing a user of the total attentiveness of a group of users/class for the benefit of providing a more complete analysis of student’s perception of particular educational content.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf